EXHIBIT 10.6
TESORO CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN
ARTICLE I
GENERAL PROVISIONS
     1.1 Establishment and Purpose.
     WHEREAS, Tesoro Corporation (the “Company”) previously established the
Tesoro Corporation Executive Deferred Compensation Plan (the “Plan”), as
amended, primarily for the purpose of providing benefits for a select group of
management and highly compensated employees of the Company and its Subsidiaries
so as to provide benefits comparable to those not provided under the Tesoro
Corporation Thrift Plan due to salary and deferral limitations imposed under the
Code;
     WHEREAS, the Plan is intended to qualify as a “top hat” plan under
Sections 201(2), 301(a)(3) and 401(a)(l) of ERISA; and
     WHEREAS, the Company desires to amend the Plan to comply with Regulations
under Section 409A of the Code and to clarify certain provisions of the Plan
relating to Supplemental Discretionary Awards;
     NOW, THEREFORE, the Company adopts this amended and restated Tesoro
Corporation Executive Deferred Compensation Plan, effective January 1, 2009, as
follows:
     1.2 Definitions.
     “Affiliate” means each entity that would be considered a single employer
with the Company under Section 414(b) or Section 414(c) of the Code, except that
the phrase “at least 50%” shall be substituted for the phrase “at least 80%” as
used therein.
     “Aggregated Plan” means all agreements, methods, programs and other
arrangements that are aggregated with this Plan under Section 1.409A-1(c) of the
Regulations.
     “Beneficiary” means the person or persons designated by a Participant as
his beneficiary hereunder in accordance with the provisions of Article 5.
     “Board” means the Board of Directors of the Company.
     “Bonus Compensation” means, as determined in the sole discretion of the
Committee, such annual bonus or other bonus paid to a Participant including
executive bonus but excluding special compensation or bonuses paid because of
service overseas, expense allowances and all other extraordinary compensation.
     “Chief Executive Officer” means the Chief Executive Officer of the Company.

1



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Committee” means the Employee Benefits Committee appointed by the
Compensation Committee of the Board, or such other committee designated by the
Compensation Committee of the Board to discharge the duties of the Committee
hereunder.
     “Company” means Tesoro Corporation, a Delaware corporation, or any
successor thereto.
     “Company Matching Contribution” means the employer matching contributions
allocated to the Participant’s account under the Thrift Plan for the Plan Year.
     “Compensation” shall, unless otherwise determined by the Committee, for
purposes of Sections 2.1 and 2.2 of the Plan, have the meaning assigned thereto
in the Thrift Plan (determined without regard to any limits imposed on
Compensation by the Code, but including amounts voluntarily deferred under the
terms of this Plan and any 401(k) deferrals under the Thrift Plan) and shall, as
applicable, include Bonus Compensation.
     “Corporate Change in Control” means (i) there shall be consummated (A) any
consolidation or merger of Company in which Company is not the continuing or
surviving corporation or pursuant to which shares of Company’s Common Stock
would be converted into cash, securities or other property, other than a merger
of Company where a majority of the board of directors of the surviving
corporation are, and for a one-year period after the merger continue to be,
persons who were directors of Company immediately prior to the merger or were
elected as directors, or nominated for election as director, by a vote of at
least two-thirds of the directors then still in office who were directors of
Company immediately prior to the merger, or (B) any sale, lease, exchange or
transfer (in one transaction or a series of related transactions) of all or
substantially all of the assets of Company, or (ii) the shareholders of Company
shall approve any plan or proposal for the liquidation or dissolution of
Company, or (iii) (A) any “person” (as such term is used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934), other than Company or a
Subsidiary or any employee benefit plan sponsored by Company or a Subsidiary,
shall become the beneficial owner (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934) of securities of Company representing
35 percent or more of the combined voting power of Company’s then outstanding
securities ordinarily (and apart from rights accruing in special circumstances)
having the right to vote in the election of directors, as a result of a tender
or exchange offer, open market purchases, privately negotiated purchases or
otherwise, and (B) at any time during a period of one-year thereafter,
individuals who immediately prior to the beginning of such period constituted
the Board shall cease for any reason to constitute at least a majority thereof,
unless election or the nomination by the Board for election by Company’s
shareholders of each new director during such period was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such period.
     “Deferral Account” means the bookkeeping account(s) established on behalf
of a Participant to track the Participant’s supplemental benefits as described
in Article 2 hereof.

2



--------------------------------------------------------------------------------



 



     “Deferral Election” means an election by a Participant to defer
Compensation in accordance with the provisions of Section 2.1 of the Plan,
including an election as to the Distribution Date and Distribution Option.
     “Deferrals” shall have the meaning ascribed thereto in Section 2.1(b)
hereof.
     “Disability” means disability as determined under the Retirement Plan.
     “Disability Date” means the date on which a Participant’s Separation from
Service due to Disability occurs.
     “Distribution Date” means the date on which distribution of the applicable
portion of a Participant’s Deferral Account (other than the portion, if any, of
such Deferral Account that is attributable to Supplemental Discretionary Awards)
is to commence. Distribution Dates are determined according to each
Participant’s Deferral Elections for each Plan Year or as otherwise provided
under the terms of the Plan.
     “Distribution Option” means the form in which distribution of the
applicable portion of a Participant’s Deferral Account (other than the portion,
if any, of such Participant’s Deferral Account that is attributable to
Supplemental Discretionary Awards) is to be made. Distribution Options are
determined according to each Participant’s Deferral Elections for each Plan Year
or as otherwise provided under the terms of the Plan.
     “Earnings” shall have the meaning ascribed thereto in Section 2.4(b) of the
Plan.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “Insolvency” means, with respect to the Company: (1) an adjudication of
bankruptcy; (2) an assignment for the benefit of creditors of or by the Company;
(3) a material part or all of the property of the Company becomes subject to the
control and direction of a receiver, which receivership is not dismissed within
sixty (60) days of such receiver’s appointment; or (4) the filing by the Company
of a petition for relief under any federal or other bankruptcy or other
insolvency law or for an arrangement with creditors.
     “Participant” means any employee who has satisfied the eligibility
requirements set forth in Section 1.4 of the Plan and has a credit to a Deferral
Account or has completed a Deferral Election.
     “Performance-Based Compensation” means the total amounts payable to a
Participant as remuneration based upon the Participant’s performance of services
for the Company over a period of not less than twelve (12) months, the payment
of which or the amount of which is contingent on the satisfaction of established
organizational or individual performance criteria, and that otherwise meets the
definition of “performance-based compensation”, as that term is defined in
Section 1.409A-2(a)(7) of the Regulations. For these purposes, Performance-Based
Compensation shall be based upon criteria established no later than 90 days
following commencement of the applicable performance period.

3



--------------------------------------------------------------------------------



 



     “Person” means any individual, corporation, joint venture, association,
joint stock company, trust, unincorporated organization or government or any
agency or political subdivision thereof.
     “Plan Year” means the twelve-month period beginning each January 1.
     “Regulations” means the Treasury Regulations promulgated under the Code.
     “Retirement Plan” means the Tesoro Corporation Retirement Plan, as amended.
     “Separation from Service” means a reasonably anticipated permanent
reduction in the level of bona fide services performed by the Participant for
the Company and its Affiliates to 20% or less of the average level of bona fide
services performed by the Participant for the Company and its Affiliates
(whether as an employee or an independent contractor) in the immediately
preceding thirty-six (36) months (or the full period of service to the Company
and its Affiliates if the Participant has been providing services to the Company
and its Affiliates for fewer than thirty-six (36) months). The determination of
whether a Separation from Service has occurred shall be made by the Committee in
accordance with the provisions of Section 409A of the Code and the Regulations
promulgated thereunder.
     “Spouse” means an individual of the opposite sex that is married to the
Participant.
     “Subsidiary” means any entity in which the Company owns or otherwise
controls, directly or indirectly, stock or other ownership interests having the
voting power to elect a majority of the board of directors, or other governing
group having functions similar to a board of directors, as determined by the
Committee.
     “Supplemental Match” means an amount credited to the Participant’s Deferral
Account pursuant to Section 2.2(a).
     “Supplemental Discretionary Award” means a discretionary amount, if any,
credited to a Participant’s Deferral Account pursuant to Section 2.2(b).
     “Thrift Plan” means the Tesoro Corporation Thrift Plan, as amended.
     “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s Spouse, or a dependent (as determined under Section 152 of the
Code, but without regard to subsections (b)(1), (b)(2) and (d)(1)(B) of
Section 152) of the Participant, loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance), or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.
     1.3 Administration.
     (a) The Committee shall administer the Plan and have sole and absolute
authority and discretion to decide all matters relating to the administration of
the Plan, including, without limitation, determining the rights and status of
Participants or their

4



--------------------------------------------------------------------------------



 



Beneficiaries under the Plan. The Committee is authorized to interpret the Plan,
to adopt administrative rules, regulations, and guidelines for the Plan, and may
correct any defect, supply any omission or reconcile any inconsistency or
conflict in the Plan. The Committee’s determinations under the Plan need not be
uniform among all Participants, or classes or categories of Participants, and
may be applied to such Participants, or classes or categories of Participants,
as the Committee, in its sole and absolute discretion, considers necessary,
appropriate or desirable. All determinations by the Committee shall be final,
conclusive and binding on the Company, the Participant and any and all
interested parties.
     (b) The Committee may delegate such of its powers and authority under the
Plan to the Company’s officers or such other person(s) as it deems necessary or
appropriate. In the event of such delegation, all references to the Committee in
this Plan shall be deemed references to such officers or such other person(s) as
it relates to those aspects of the Plan that have been delegated.
     (c) Any action taken by the Committee with respect to the rights or
benefits under the Plan of any Participant shall be subject to correction by the
Committee as to payments not yet made to such person, and acceptance of any
deferred compensation benefits under the Plan constitutes acceptance of and
agreement to the Committee’s or the Company’s making any appropriate adjustments
in future payments to such person (or to recover from such person) any excess
payment or underpayment previously made to him.
     (d) Notwithstanding any provision of the Plan to the contrary, if any
benefit provided under this Plan is subject to the provisions of Section 409A of
the Code and the Regulations issued thereunder, the provisions of the Plan shall
be administered, interpreted and construed in a manner necessary to comply with
Section 409A and the Regulations issued thereunder (or disregarded to the extent
such provision cannot be so administered, interpreted or construed).
     1.4 Eligibility and Participation.
     (a) Participation in the Plan is limited to those individuals who are
eligible to participate in the Thrift Plan and are within the category of a
select group of management and highly compensated employees as referred to in
Sections 201(2), 301(a)(3) and 401(a)(l) of ERISA, and who are within those
classifications of officers and key management employees of the Company and its
Subsidiaries which are nominated by the Chief Executive Officer and approved by
the Compensation Committee of the Board as eligible to participate in the Plan.
Those employee classifications selected for participation in the Plan are set
forth on Exhibit 1 attached hereto. This Exhibit may be modified from time to
time as recommended by the Chief Executive Officer and approved by the
Compensation Committee of the Board to include or exclude certain employee
classifications as deemed appropriate. Plan participation shall commence as of
the first day of the Plan Year or the first day of the 7th month of the Plan
Year (each, a “semi-annual entry date”) as determined by the Compensation
Committee of the Board. Employees hired, promoted or reclassified to a category
of officer and key management employees of the Company and/or its Subsidiaries
eligible for participation shall become

5



--------------------------------------------------------------------------------



 



eligible as of the semi-annual entry date determined by the Compensation
Committee of the Board. A newly eligible Participant shall make his or her
Deferral Elections within the designated time periods as set forth in
Section 2.1 hereof.
     (b) A Participant shall cease to be a Participant upon receiving payment
for the full amount of benefits to which the Participant is entitled under the
Plan. A Participant who becomes ineligible to participate based on eligibility
status as determined pursuant to Section 1.4(a) of this Plan shall become an
ineligible Participant at the time determined by the Committee. Once a
Participant is no longer eligible to actively participate in the Plan, he shall
not be entitled to defer Compensation pursuant to Section 2.1 or receive a
Supplemental Match or Supplemental Discretionary Award (except to the extent
otherwise provided in an Award Agreement) under Section 2.2.
ARTICLE II
SUPPLEMENTAL BENEFITS
     2.1 Supplemental Deferral Elections.
     (a) Each Participant shall be eligible to elect to defer Compensation under
the Plan with respect to a Plan Year in accordance with the terms of the Plan
and the rules and procedures established by the Committee. Deferral Elections
under the Plan are entirely voluntary and, with respect to the Plan Year to
which they relate, following the end of the election period established under
Section 2.1(b), are irrevocable, except as provided in § 3.3 hereof.
     (b) A Participant may make a Deferral Election by filing a written or
electronic election with the Committee or its designee directing the Company to
reduce the Participant’s Compensation and/or Bonus Compensation and to credit
the amount of any such reduction (the “Deferrals”) to the Deferral Account
established and maintained for such Participant pursuant to Section 2.4 of the
Plan. Deferral Elections hereunder shall be made in accordance with the terms of
the Plan and the rules established by the Committee and, except as provided
below, must be filed not later than December 31 of the calendar year preceding
the Plan Year to which the election relates (or at such earlier times as may be
established by the Committee). With regard to Performance-Based Compensation,
such Deferral Elections must be made on or before June 30 of the calendar year
that coincides with the applicable performance period in accordance with
Section 409A of the Code and the Regulations. A Participant may revoke or modify
such election up until the end of the election period established by the
Committee under this Section 2.1(b). Notwithstanding the preceding, for the
first Plan Year in which a Participant is eligible to participate in the Plan, a
Participant’s initial Deferral Election may be made within thirty (30) days
after the date the Participant becomes eligible to participate in the Plan and
shall apply only to Compensation paid for services to be performed after the
election. Unless otherwise determined by the Committee, a Deferral Election must
be filed each Plan Year, and will not carry over from Plan Year to Plan Year.

6



--------------------------------------------------------------------------------



 



     (c) Deferrals shall be credited to each Participant’s Deferral Account at
such time or times as determined by the Committee; provided, however, that
Deferrals shall be credited to each Participant’s Deferral Account not later
than thirty (30) days after the date on which such Compensation would have
otherwise been paid, without regard to whether or not the Participant has
reached the limit on 401(k) deferrals under the Thrift Plan. Deferrals shall be
deemed to be invested in accordance with a Participant’s investment designations
as permitted under Section 2.4(b).
     (d) Unless otherwise determined by the Committee, a Participant may elect
to defer up to 50% of Compensation (exclusive of Bonus Compensation) and up to
100% of Bonus Compensation payable to the Participant.
     (e) Notwithstanding the foregoing and unless otherwise determined by the
Committee, a Deferral Election shall automatically terminate on the earliest to
occur of: (1) the end of the Plan Year to which the Deferral Election applies;
(2) the termination of a Participant’s employment for any reason; (3) the
Committee’s determination that the Participant is no longer eligible to
participate in the Plan; or (4) the termination or discontinuance of the Plan.
     (f) Each Participant shall at all times be vested in the portion of his
Deferral Account attributable to Deferrals, including Earnings thereon.
     2.2 Supplemental Company Matching and Discretionary Awards.
     (a) With respect to each Plan Year and to the extent provided under this
Section 2.2, the Company shall credit a supplemental matching award
(“Supplemental Match”) to each eligible Participant’s Deferral Account. Those
Participants eligible to participate in the Company’s Executive Security Plan,
or who, through the terms of an individual employment agreement have an
entitlement to supplemental retirement benefits, shall not be eligible to
participate in the Supplemental Match. In the event a Participant subsequently
loses eligibility to participate in the Executive Security Plan or his
employment agreement is amended to eliminate supplemental retirement benefits,
such Participant shall regain eligibility to share in the Supplemental Match for
that portion of the Plan Year following such Participant’s loss of eligibility
to participate in the Executive Security Plan or elimination of supplemental
retirement benefits as set forth herein. Participants becoming eligible for
participation in the Executive Security Plan, or who are granted supplemental
retirement benefits through an individual employment agreement will be allowed
to retain the Supplemental Match contributed up to such eligibility, subject to
the normal vesting provisions in Section 2.2(e).
     (b) With respect to any Plan Year and to the extent provided under this
Section 2.2, the Company may credit a Supplemental Discretionary Award (the
“Supplemental Discretionary Award”) to any eligible Participant’s Deferral
Account. The determination of a Participant to whom such Supplemental
Discretionary Award applies, as well as the amount of such award, if any, shall
be in the sole discretion of the Chief Executive Officer, pursuant to an
agreement between the Company and such Participant (the “Award Agreement”).

7



--------------------------------------------------------------------------------



 



     (c) The amount of the Supplemental Match shall be applied only to
Compensation in excess of the limitations imposed under Section 401(a)(17) of
the Code and shall be in such percentage of the Participant’s Compensation in
excess of the Section 401(a)(17) limit as shall be determined by the
Compensation Committee of the Board in its sole discretion from year to year.
The amount of the Supplemental Discretionary Award, if any, shall be
communicated to the applicable Participant by the Committee following
determination of such award by the Chief Executive Officer.
     (d) The Supplemental Match and the Supplemental Discretionary Award, if
any, will be credited to the Participant’s Deferral Account and shall be deemed
invested in the same manner in which the remainder of the Participant’s Deferral
Account is deemed to be invested under Section 2.4(b) and shall be credited to
the Participant’s Deferral Account within thirty (30) days of (i) the Deferral
to which the Supplemental Match relates (recognizing that the Supplemental Match
relates only to Deferrals of Compensation exceeding the statutory limit set
forth in Section 2.2(c) above) and, as applicable, (ii) the determination of a
Supplemental Discretionary Award on behalf of a Participant.
     (e) Each Participant shall vest in the portion of his Deferral Account
attributable to a Supplemental Match upon the completion of three (3) years of
service creditable under the Thrift Plan for vesting purposes. A Participant
shall vest in that portion of his Deferral Account attributable to a
Supplemental Discretionary Award in accordance with the provisions of the Award
Agreement pursuant to which such Supplemental Discretionary Award is credited.
     2.3 Change in Control.
     In the event of a Corporate Change in Control, the portion of a
Participant’s Deferral Account attributable to any Supplemental Match and any
Supplemental Discretionary Award shall become fully vested. A Corporate Change
in Control is not an event which triggers an automatic distribution of benefits.
     2.4 Deferral Accounts/Earnings.
     (a) Unless otherwise determined by the Committee, the Company shall
maintain on behalf of each Participant a separate Deferral Account.
     (b) The Participant’s Deferral Account shall be adjusted by an amount equal
to the amount that would have been earned (or lost) if the Deferrals under this
Plan had been invested in hypothetical investments designated by the Participant
from time to time, based on a list of hypothetical investments provided by the
Committee from time to time (such hypothetical earnings or losses shall be
referred to as “Earnings”); provided, however, in no event shall the common
stock of the Company or any Subsidiary ever constitute a hypothetical investment
maintained under the Plan. The Participant shall designate the investments used
to measure Earnings from the list of authorized investments provided by the
Committee by completing the appropriate form (or electronically via the Plan’s
website) or in such other manner as the Committee may

8



--------------------------------------------------------------------------------



 



designate from time to time. The Participant may change such designations at
such times as are permitted by the Committee, provided that the Participant
shall be entitled to change such designations at least quarterly. Earnings shall
be credited to the Participant’s Deferral Account at least annually (or more
frequently at the discretion of the Committee). Earnings shall be credited to a
Deferral Account until all payments with respect to such account have been made
under this Plan. Neither the Company nor the Committee shall act as a guarantor,
or be liable or otherwise responsible for the investment performance of the
designated investments (including any losses sustained by a Participant) with
respect to a Participant’s Deferral Account.
     (c) Each Participant shall be vested in his Deferral Account balances in
accordance with the vesting designated in Sections 2.1(f), 2.2(e) and 2.3
hereof.
ARTICLE III
DISTRIBUTIONS
     3.1 Distribution Dates.
     Distribution Dates for the Participant’s Deferral Account shall be
established and determined in accordance with the Participant’s Deferral
Elections. Such Deferral Elections shall be made in accordance with Section 3.2.
Except in the event of death or a Separation from Service due to Disability,
distribution payments will commence on the first day of the seventh month
following the Participant’s Separation from Service.
     3.2 Distribution Option/Manner of Payment.
     The Distribution Option for Deferral Accounts shall be determined in
accordance with such election procedures as are established by the Committee and
distributions shall, at the Participant’s option, be paid in the form of a lump
sum or in installments over a period of 2-to-15 years; provided, however, that
the Distribution Option must be established at the time of the Participant’s
Deferral Election and must be in a form acceptable to the Committee as
determined from time to time. Such Distribution Option may include a lump sum
distribution to be paid, while actively employed by the Company (“In-service
Withdrawal”), in a future year that is at least two years beyond the beginning
of the Plan Year to which the Deferral Election relates. Notwithstanding the
preceding provisions of this Section 3.2, if a Participant fails to designate a
form of distribution, or if the balance in the Participant’s Deferral Account is
less than $100,000, the distribution will be paid in the form of a lump sum
regardless of the Participant’s Deferral Election. All payments under the Plan
shall be made in cash. Distribution of that portion of a Participant’s Deferral
Account that is attributable to Supplemental Discretionary Awards shall be made
in such manner as may be designated and set forth in the Award Agreement
pursuant to which such Supplemental Discretionary Award is credited.
     3.3 Modification of Distribution Elections.
     A Participant has the right to change any Distribution Date or Distribution
Option associated with the Deferral Account previously designated by the
Participant in one or more Deferral Elections pursuant to this Article 3;
provided, however, that: (1) the Participant must file an election designating
the new Distribution Date and Distribution Option at least one year

9



--------------------------------------------------------------------------------



 



prior to the Distribution Date previously designated; (2) the new Distribution
Option may extend, but not accelerate, payments; and (3) the new election must
also provide that the new Distribution Date be a minimum of five years later
than the existing Distribution Date. Any such election shall be made in
accordance with such rules and procedures as are established by the Committee
and shall not take effect for at least twelve (12) months after the date on
which such election is made.
     3.4 Separation from Service.
     Notwithstanding the foregoing provisions, in the event of a Participant’s
Separation from Service for any reason other than death or Disability, the
Participant will receive a payment of all vested amounts credited to the
Participant’s Deferral Account as elected by the Participant pursuant to
Section 3.2, subject to any modifications elected by the Participant pursuant to
Section 3.3, or as otherwise provided in Section 3.2 hereof. Any portion of a
Participant’s Deferral Account attributable to a Supplemental Match or a
Supplemental Discretionary Award that is not vested on the date of such
Participant’s Separation from Service shall be forfeited by the Participant
should he or she fail to satisfy the vesting conditions of Sections 2.2(e) or
2.3. Such forfeited amount shall revert to the Company and shall remain a
general corporate asset to be used for any purpose determined by the Company.
     3.5 Death.
     The Beneficiary or Beneficiaries of a Participant shall be entitled to
receive the entire amount credited to such Participant’s Deferral Account at the
time of such Participant’s death. Any unvested amounts remaining in such
Participant’s Deferral Account shall immediately become fully vested upon the
Participant’s death. The value of the Participant’s Deferral Account will be
paid to the Participant’s Beneficiary, including the Participant’s estate if
designated as the Beneficiary, in a lump sum within ninety (90) days following
the Participant’s death. The Participant shall designate his Beneficiary in
accordance with the provisions of Article 5 hereof.
     3.6 Disability.
     Notwithstanding the foregoing provisions, in the event of Disability, a
Participant shall continue to accrue vesting service until fully vested in his
Deferral Account or, if earlier, until his Disability Date. The Participant will
receive a payment of all vested amounts credited to the Participant’s Deferral
Account on his Disability Date, in the manner provided in his Deferral Election
or, if earlier, on his Distribution Date.
     3.7 Unforeseeable Emergency.
     The Committee may, upon request of a Participant, cause to be paid to such
Participant an amount equal to all or any part of the amounts credited to such
Participant’s Deferral Account if the Committee determines, in its absolute
discretion based on such reasonable evidence that it shall require, that such a
payment or payments is necessary for the purpose of alleviating the consequences
of an Unforeseeable Emergency occurring with respect to the Participant. The
amounts distributed with respect to an Unforeseeable Emergency may not exceed
the amount necessary to satisfy the emergency plus amounts necessary to pay
taxes on the distribution, after taking into account the extent to which the
hardship is or may be relieved through reimbursement

10



--------------------------------------------------------------------------------



 



or compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent liquidation would not itself cause severe financial
hardship). Any such distribution upon an Unforeseeable Emergency shall result in
a termination of Deferrals that would otherwise be credited on behalf of such
Participant, together with any Supplemental Match associated with such
Deferrals.
     3.8 Change in Time of Payments.
     Notwithstanding any provision of this Article III to the contrary, the
benefits payable hereunder may, to the extent expressly provided in this
Section 3.8, be paid prior to or later than the date on which they would
otherwise be paid to the Participant.
     (a) Distribution in the Event of Income Inclusion Under Code Section 409A.
If any portion of a Participant’s Deferral Accounts is required to be included
in income by the Participant prior to receipt due to a failure of this Plan or
any Aggregated Plan to comply with the requirements of Code Section 409A and the
Regulations, the Committee may determine that such Participant shall receive a
distribution from the Plan in an amount equal to the lesser of: (i) the portion
of his or her Account required to be included in income as a result of the
failure of the Plan or any Aggregated Plan to comply with the requirements of
Code Section 409A and the Regulations, or (ii) the balance of the Participant’s
Deferral Account.
     (b) Distribution Necessary to Satisfy Applicable Tax Withholding. If the
Company is required to withhold amounts to pay the Participant’s portion of the
Federal Insurance Contributions Act (FICA) tax imposed under Code Sections 3101,
3121(a) or 3121(v)(2) with respect to amounts that are or will be paid to the
Participant under the Plan before they otherwise would be paid, the Committee
may determine that such Participant shall receive a distribution from the Plan
in an amount equal to the lesser of: (i) the amount in the Participant’s
Deferral Accounts or (ii) the aggregate of the FICA taxes imposed and the income
tax withholding related to such amount.
     (c) Delay for Payments in Violation of Federal Securities Laws or Other
Applicable Law. In the event the Company reasonably anticipates that the payment
of benefits as specified hereunder would violate Federal securities laws or
other applicable law, the Committee may delay the payment under this Article III
until the earliest date at which the Company reasonably anticipates that the
making of such payment would not cause such violation.
     (d) Delay for Insolvency or Compelling Business Reasons. In the event the
Company determines that the making of any payment of benefits on the date
specified hereunder would jeopardize the ability of the Company to continue as a
going concern, the Committee may delay the payment of benefits under this
Article III until the first calendar year in which the Company notifies the
Committee that the payment of benefits would not have such effect.
     (e) Administrative Delay in Payment. The payment of benefits hereunder
shall begin at the date specified in accordance with the provisions of the
foregoing

11



--------------------------------------------------------------------------------



 



paragraphs of this Article III; provided that, in the case of administrative
necessity, the payment of such benefits may be delayed up to the later of the
last day of the calendar year in which payment would otherwise be made or the
15th day of the third calendar month following the date on which payment would
otherwise be made. Further, if, as a result of events beyond the control of the
Participant (or following the Participant’s death, the Participant’s
Beneficiary), it is not administratively practicable for the Committee to
calculate the amount of benefits due to Participant as of the date on which
payment would otherwise be made, the payment may be delayed until the first
calendar year in which calculation of the amount is administratively
practicable.
     (f) No Participant Election. Notwithstanding the foregoing provisions, if
the period during which payment of benefits hereunder will be made occurs, or
will occur, in two calendar years, the Participant shall not be permitted to
elect the calendar year in which the payment shall be made.
ARTICLE IV
FUNDING
     4.1 Unsecured Obligation of Company.
     (a) Any benefit payable pursuant to this Plan shall be paid from the
general assets of the Company. Nothing contained in this Plan and no action
taken pursuant to the provisions of this Plan shall create a trust of any kind
or a fiduciary relationship between any Participant (or any other interested
person) and the Company or the Committee, or require the Company to maintain or
set aside any specific funds for the purpose of paying any benefit hereunder. To
the extent that a Participant or any other person acquires a right to receive
payments from the Company under this Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company.
     (b) If the Company maintains a separate fund or makes specific investments,
including the purchase of insurance on the life of the a Participant, to assure
its ability to pay any benefits due under this Plan, neither the Participant nor
the Participant’s Beneficiary shall have any legal or equitable ownership
interest in, or lien on, such fund, policy, investment or any other asset of the
Company. The Company, in its sole discretion, may determine the exact nature and
method of informal funding (if any) of the obligations under this Plan. If the
Company elects to maintain a separate fund or makes specific investments to fund
its obligations under this Plan, the Company reserves the right, in its sole
discretion, to terminate such method of funding at any time, in whole or in
part. In addition, the Company may, in its sole and absolute discretion, set
aside or earmark funds in an amount, determined by the Committee, equal to the
total amounts necessary to provide benefits under the Plan. The Committee may,
at its discretion direct the Company to establish one or more grantor trusts to
provide for the ultimate payment of the Company’s obligations under this Plan,
but the trust instrument for any such trust must specifically provide that its
assets are subject to the claims of the Company’s creditors. Such grantor trust
may require that the Company fully fund said trust with respect to benefits
accrued through the date of a Corporate Change in Control following such a
Corporate Change in Control.

12



--------------------------------------------------------------------------------



 



     4.2 Cooperation of Participant.
     If the Company, in its sole discretion, elects to invest in a life
insurance, disability or annuity policy on the life of a Participant to assist
with the informal funding of its obligations under this Plan, the Participant
shall assist the Company, from time to time, promptly upon the request of the
Company, in obtaining such insurance policy by supplying any information
necessary to obtain such policy as well as submitting to any physical
examinations required therefore. The Company shall be responsible for the
payment of all premiums with respect to any whole life, variable, or universal
life insurance policy purchased in connection with this Plan unless otherwise
expressly agreed.
ARTICLE V
BENEFICIARIES
     5.1 Beneficiary Designations.
     A designation of a Beneficiary hereunder may be made only by an instrument
(in form acceptable to the Committee) signed by the Participant and filed with
the Committee prior to the Participant’s death. In the absence of such a
designation and at any other time when there is no existing Beneficiary
designated hereunder, the unpaid value of the Participant’s Deferral Accounts to
which the Participant was entitled at his death shall be distributed to the
Participant’s estate. A Beneficiary who dies or which ceases to exist shall not
be entitled to any part of any payment thereafter to be made to the
Participant’s Beneficiary unless the Participant’s designation specifically
provides to the contrary. If two or more persons designated as a Participant’s
Beneficiary are in existence with respect to a single deferred compensation
benefit, the amount of any payment to the Beneficiary under this Plan shall be
divided equally among such persons, unless the Participant’s designation
specifically provides to the contrary.
     5.2 Change in Beneficiary.
     A Participant may, at any time and from time to time, change a Beneficiary
designation hereunder without the consent of any existing Beneficiary or any
other person. Any change in Beneficiary shall be made only by an instrument (in
form acceptable to the Committee) signed by the Participant, and any change
shall be effective only if received by the Committee prior to the death of the
Participant.
ARTICLE VI
CLAIMS PROCEDURES
     6.1 Claims for Benefits.
     The Committee shall determine the rights of any Participant to any deferred
compensation benefits hereunder. Any Participant who believes that he has not
received the deferred compensation benefits to which he is entitled under the
Plan may file a claim in writing with the Committee. The Committee shall, no
later than 90 days after the receipt of a claim (plus an additional period of
90 days if required for processing, provided that notice of the extension of
time is given to the claimant with the first 90-day period), either allow or
deny the claim in writing.

13



--------------------------------------------------------------------------------



 



     A denial of a claim by the Committee, wholly or partially, shall be written
in a manner intended to be understood by the claimant and shall include:
     (a) the specific reasons for the denial;
     (b) specific reference to pertinent Plan provisions on which the denial is
based;
     (c) a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and
     (d) an explanation of the claim review procedure and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA.
     6.2 Appeal Provisions.
     A claimant whose claim is denied (or his duly authorized representative)
may within 60 days after receipt of denial of a claim file with the Committee a
written request for a review of such claim. If the claimant does not file a
request for review of his claim within such 60-day period, the claimant shall be
deemed to have acquiesced in the original decision of the Committee on his
claim, the decision shall become final and the claimant will not be entitled to
bring a civil action under Section 502(a) of ERISA. If such an appeal is so
filed within such 60-day period the Company (or its delegate) shall conduct a
full and fair review of such claim. During such review, the claimant (or the
claimant’s authorized representative) shall be given the opportunity to review
all documents that are pertinent to his claim and to submit issues and comments
in writing.
     The Company shall mail or deliver to the claimant a written decision on the
matter based on the facts and the pertinent provisions of the Plan within
60 days after the receipt of the request for review (unless special
circumstances require an extension of up to 60 additional days, in which case
written notice of such extension shall be given to the claimant prior to the
commencement of such extension). Such decision shall be written in a manner
intended to be understood by the claimant, shall state the specific reasons for
the decision and the specific Plan provisions on which the decision was based
and shall, to the extent permitted by law, be final and binding on all
interested persons.
ARTICLE VII
MISCELLANEOUS
     7.1 Withholding.
     The Company shall be required to withhold from any distribution payable
under the Plan an amount sufficient to satisfy all federal, state and local tax
withholding requirements.

14



--------------------------------------------------------------------------------



 



     7.2 No Guarantee of Employment.
     Nothing in this Plan shall be construed as guaranteeing future employment
to any Participant. Without limiting the generality of the preceding sentence,
except as otherwise set forth in a written agreement, a Participant continues to
be an employee of the Company solely at the will of the Company subject to
discharge at any time, with or without cause. The benefits provided for herein
for a Participant shall not be deemed to modify, affect or limit any salary or
salary increases, bonuses, profit sharing or any other type of compensation of a
Participant in any manner whatsoever. Nothing contained in this Plan shall
affect the right of a Participant to participate in or be covered by or under
any qualified or nonqualified pension, profit sharing, group, bonus or other
supplemental compensation, retirement or fringe benefit Plan constituting any
part of the Company’s compensation structure whether now or hereinafter
existing.
     7.3 Payment to Guardian.
     If a benefit payable hereunder is payable to a minor, to a person declared
incompetent or to a person incapable of handling the disposition of his
property, the Committee may direct payment of such benefit to the guardian,
legal representative or person having the care and custody of such minor,
incompetent or person. The Committee may require such proof of incompetency,
minority, incapacity or guardianship, as it may deem appropriate prior to
distribution of the benefit. Such distribution shall completely discharge the
Company from all liability with respect to such benefit.
     7.4 Assignment.
     No right or interest under this Plan of any Participant or Beneficiary
shall be assignable or transferable in any manner or be subject to alienation,
anticipation, sale, pledge, encumbrance or other legal process or in any manner
be liable for or subject to the debts or liabilities of the Participant or
Beneficiary.
     7.5 Severability.
     If any provision of this Plan or the application thereof to any
circumstance(s) or person(s) is held to be invalid by a court of competent
jurisdiction, the remainder of the Plan and the application of such provision to
other circumstances or persons shall not be affected thereby.
     7.6 Amendment and Termination.
     The Company may at any time (without the consent of any Participant)
modify, amend or terminate any or all of the provisions of this Plan; provided,
however, that no modification, amendment or termination of this Plan shall
adversely affect the rights of a Participant under the Plan without the consent
of such Participant. Notwithstanding the foregoing or any provision of the Plan
to the contrary, the Company may at any time (without the consent of any
Participant) modify, amend or terminate any or all of the provisions of this
Plan to the extent necessary to conform the provisions of the Plan with
Section 409A of the Code regardless of whether such modification, amendment or
termination of this Plan shall adversely affect the rights of a Participant
under the Plan. Any amendment or termination of the Plan shall be at the
direction of the Compensation Committee of the Board. Notwithstanding the
foregoing, the Plan shall

15



--------------------------------------------------------------------------------



 



automatically terminate, without further action of the Company, upon Insolvency
of the Company.
     7.7 Effect of Termination.
     If the Plan is terminated, all deferrals shall thereupon cease, but
Earnings shall continue to be credited to the Deferral Accounts in accordance
with Section 2.4 hereof. Notwithstanding the foregoing, to the extent provided
by the Company in accordance with Section 7.6, the Plan may be liquidated
following a termination under any of the following circumstances:
     (a) the termination and liquidation of the Plan within twelve (12) months
of a complete dissolution of the Company taxed under Section 331 of the Code or
with the approval of a bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A);
provided that the amounts deferred under this Plan are included in the
Participants’ gross incomes in the latest of the following years (or, if
earlier, the taxable year in which the amount is actually or constructively
received): (i) the calendar year in which the Plan is terminated; (ii) the first
calendar year in which the amount is no longer subject to a substantial risk of
forfeiture; or (iii) the first calendar year in which the payment is
administratively practicable.
     (b) the termination and liquidation of the Plan pursuant to irrevocable
action taken by the Company within the thirty (30) days preceding or the twelve
(12) months following a change of control within the meaning of Section 409A of
the Code; provided that all Aggregated Plans are terminated and liquidated with
respect to each Participant that experienced such change of control, so that
under the terms of the termination and liquidation, all such Participants are
required to receive all amounts of deferred compensation under this Plan and any
other Aggregated Plans within twelve (12) months of the date the Company
irrevocably takes all necessary action to terminate and liquidate this Plan and
such other Aggregated Plans;
     (c) the termination and liquidation of the Plan, provided that: (i) the
termination and liquidation does not occur proximate to a downturn in the
Company’s financial health; (2) the Company terminates and liquidates all
Aggregated Plans; (3) no payments in liquidation of this Plan are made within
twelve (12) months of the date the Company irrevocably takes all necessary
action to terminate and liquidate this Plan, other than payments that would be
payable under the terms of this Plan if the action to terminate and liquidate
this Plan had not occurred; (4) all payments are made within twenty four
(24) months of the date on which the Company irrevocably takes all action
necessary to terminate and liquidate this Plan; and (5) the Company does not
adopt a new Aggregated Plan at any time within three (3) years following the
date on which the Company irrevocably takes all action necessary to terminate
and liquidate the Plan.
     7.8 Exculpation and Indemnification.
     The Company shall indemnify and hold harmless the members of the Committee
from and against any and all liabilities, costs and expenses incurred by such
persons as a result of any act, or omission to act, in connection with the
performance of such person’s duties,

16



--------------------------------------------------------------------------------



 



responsibilities and obligations under the Plan, other than such liabilities,
costs and expenses as may result from the gross negligence, willful misconduct,
and/or criminal acts of such persons.
     7.9 Confidentiality.
     In further consideration of the benefits available to each Participant
under this Plan, each Participant shall agree that, except as such may be
disclosed in financial statements and tax returns, or in connection with estate
planning, all terms and provisions of this Plan, and any agreement between the
Company and the Participant entered into pursuant this Plan, are and shall
forever remain confidential until the death of Participant; and the Participant
shall not reveal the terms and conditions contained in this Plan or any such
agreement at any time to any person or entity, other than his respective
financial and professional advisors unless required to do so by a court of
competent jurisdiction or as otherwise may be required by law.
     7.10 Gender and Number.
     For purposes of interpreting the provisions of this Plan, the masculine
gender shall be deemed to include the feminine, the feminine gender shall be
deemed to include the masculine, and the singular shall include the plural
unless otherwise clearly required by the context.
     7.11 Governing Law.
     Except as otherwise preempted by the laws of the United States, this Plan
shall be governed by and construed in accordance with the laws of the State of
Texas, without giving effect to its conflict of law provisions.
     7.12 Effective Date.
     Executed this 12th day of December, 2008, to be effective January 1, 2009.

                  TESORO CORPORATION    
 
           
 
  By:  
/s/ SUSAN A. LERETTE
   
 
  Name:  
Susan A. Lerette
   
 
  Title:   SVP, Administration    
 
     
 
   

17



--------------------------------------------------------------------------------



 



TESORO CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN
Exhibit 1
Effective as of June 1, 2008, and continuing for purposes of this amended and
restated Plan, the classifications of officers and key management employees of
the Company eligible to participate in the Tesoro Corporation Executive Deferred
Compensation Plan include:

  •   Employees in salary grades E1 — E3 who are also eligible to participate in
the Tesoro Corporation Thrift Plan; and     •   Employees in salary grades 02 —
06 who are also eligible to participate in the Tesoro Corporation Thrift Plan,
and who earn a base salary of $140,000 per year or more.

18